Appeal by the defendant from a judgment of the County Court, Suffolk County (Copertino, J.), rendered September 9, 1985, convicting him of operating a motor vehicle while under the influence of alcohol as a felony, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*483The defendant’s contentions are either unpreserved or without merit. With respect to his claim that his sentence was excessive, the defendant’s long history of offenses involving driving while intoxicated and his demonstrated inability to abide by parole conditions convinces us that the sentencing court did not abuse its discretion in imposing the maximum sentence. Mangano, J. P., Gibbons, Kooper and Spatt, JJ., concur.